Citation Nr: 1829449	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating for status post lumbar discectomy with scar (back disability) in excess of 10 percent prior to May 13, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating for right radiculopathy of the sciatic nerve in excess of 10 percent from March 5, 2010, to June 26, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1979 to February 1983, November 1990 to October 1991, and January 2003 to August 2008, with service in Southwest Asia.  Commendations and medals include the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which awarded service connection for the back disability and assigned an initial 10 percent rating.

A June 2011 rating decision increased the rating for the Veteran's back disability to 20 percent, effective May 13, 2009.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, during the pendency of the appeal, two February 2014 rating decisions assigned a separate rating for radiculopathy of the sciatic nerve, on that basis that such is a neurological impairment associated with the back disability on appeal, evaluated 10 percent disabling from March 5, 2010, to June 26, 2012, and 20 percent disabling thereafter.  The Board takes jurisdiction of the issue of entitlement to an increased rating for right radiculopathy of the sciatic nerve as such is part and parcel to increased rating claim on appeal.

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.   During the hearing, the Veteran raised the issue of whether he was unemployable due solely to service-connected back disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the claim for increase on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Since the most recent Supplement Statement of the Case, the Veteran has submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.

With regard to the Veteran's representation, the record reflects that, in April 2017, he executed a new VA Form 21-22 in favor of The American Legion, thereby revoking any prior power of attorney.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  During the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to a rating for the back disability in excess of 10 percent prior to May 13, 2009, and in excess of 20 percent prior to June 23, 2014.

2.  During the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to a rating for the right radiculopathy of the sciatic nerve in excess of 10 percent from March 5, 2010, to March 26, 2012.

3.  From June 23, 2014, the Veteran's service-connected back disability has, in pertinent part, limited forward flexion to 20 degrees.

4.  From March 26, 2012, the Veteran's right radiculopathy of the sciatic nerve manifested with moderately severe incomplete paralysis of the sciatic nerve.

5.  Effective June 23, 2014, the Veteran's service-connected back disability has precluded substantially gainful employment consistent with his occupational and education experience.

6.  From June 23, 2014, the Veteran was in receipt of a TDIU rating due to his back disability and an additional 70 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a rating for the back disability in excess of 10 percent prior to May 13, 2009, and in excess of 20 percent prior to June 23, 2014, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement to a rating for right radiculopathy of the sciatic nerve in excess of 10 percent from March 5, 2010, to March 26, 2012, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  From June 23, 2014, the criteria for a 40 percent rating, but not higher, for the back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4.  From March 26, 2012, the criteria for a 40 percent rating, but not higher, for the right radiculopathy of the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2017).

5.  From June 23, 2014, the criteria for entitlement to a schedular TDIU have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.16 (2017).

6.  From June 23, 2014, the criteria for special monthly compensation at the housebound rate are met.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350 (i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet.App.45, 47 (2011).

During the January 2017 Board hearing, the Veteran withdrew from appeal the issues of entitlement to a rating for the back disability in excess of 10 percent prior to May 13, 2009, and in excess of 20 percent prior to June 23, 2014, and entitlement to a rating for right radiculopathy of the sciatic nerve in excess of 10 percent from March 5, 2010, to March 26, 2012.  As to the service-connected back disability, the Veteran specified that he seeks a 40 percent rating from June 23, 2014, for the service-connected back disability and that he does not seek an increased rating prior to that time or a separate rating for neurological impairments other than the service-connected radiculopathy of the right sciatic nerve.  See Board Hearing Transcript, 5-6 (January 2017).  As to the right radiculopathy of the sciatic nerve, the Veteran specified that he seeks a 40 percent rating from the date of his first lumbar epidural, in March 2012, for the service-connected right radiculopathy of the sciatic nerve.  See Board Hearing Transcript, 11, 13 (January 2017).  Accordingly, there remains no allegation of error of fact or law for appellate consideration with regard to these issues and the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

Back Disability

As discussed above, during the January 2017 Board hearing, the Veteran specified that he seeks a 40 percent rating from June 23, 2014, for the service-connected back.  He further explained that such would satisfy his appeal in full, and that he does not seek an increased rating prior to that time or a separate rating for neurological impairments other than the service-connected radiculopathy of the right sciatic nerve.  See Board Hearing Transcript, 5-6 (January 2017).  Accordingly, this case turns on whether the Veteran's current back disability meets the criteria for a 40 percent rating from June 23, 2014.

The Veteran's back disability is rated under Diagnostic Code 5237, which provides that a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.

Here, the Board finds that from June 23, 2014, the Veteran's service-connected back disability has, in pertinent part, limited forward flexion to 20 degrees.  Specifically, as early as June 23, 2014, Dr. B., one of the Veteran's treating clinicians, reported that the Veteran's service-connected back disability limited forward flexion to 20 degrees.  Dr. B.'s reports, dated throughout 2014, show no improvement in the Veteran's limitation of flexion.  Additionally, during the January 2017 Board hearing, the Veteran credibly testified that his limitation has continued since Dr. B.'s June 23, 2014, report.

The Board finds Dr. B. is competent to report the range of motion of the Veteran's spine, and that the Veteran is competent to report that such limitation has continued since Dr. B.'s evaluation.  Additionally, the Board finds no reason to question the credibility of the Veteran or Dr. B.  Thus, after resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating for the service-connected back disability have been met since June 23, 2014.

The Board acknowledges that the range of motion testing recorded during the May 2011 and August 2013 VA examinations do not, on their face, support a 40 percent rating.  However, the Board finds that these examinations are inadequate to evaluate the severity of the Veteran's current back disability.  In this regard, neither examination complies with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the spine on active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Additionally, despite the Veteran's report of increased symptomatology during flare-ups, neither examiner attempted to estimate the loss of function during flare-ups or explain why such is not possible.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Notwithstanding the inadequacies of the VA medical opinions of record, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence, namely Dr. B.'s evaluation of the Veteran's spine coupled with the lay evidence of symptoms throughout the appeal, is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For these reasons, the Board finds that from June 23, 2014, a 40 percent rating, but not higher, for the Veteran's back disability is warranted.  As the Veteran testified that a 40 percent rating from June 23, 2014, would fully satisfy the claim on appeal, the Board need not address entitlement to a higher rating or a separate rating for associated neurological impairments other than the service-connected radiculopathy of the right sciatic nerve.


Right Radiculopathy of the Sciatic Nerve

As discussed above, during the January 2017 Board hearing, the Veteran specified that he seeks a 40 percent rating from the date of his first lumbar epidural, in March 2012, for the service-connected right radiculopathy of the sciatic nerve.  He further explained that such would satisfy his appeal in full, and that he does not seek an increased rating prior to that time.  See Board Hearing Transcript, 11, 13 (January 2017).  Accordingly, this case turns on whether the Veteran's current right radiculopathy of the sciatic nerve meets the criteria for a 40 percent rating from March 26, 2012.

The Veteran's right radiculopathy of the sciatic nerve is rated under Diagnostic Code 8520, which provides that a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

Here, the Board finds that from March 26, 2013, the Veteran's service-connected radiculopathy has, in pertinent part, resulted in symptoms such as severe pain and decreased muscle strength and sensation, which support the criteria for a 40 percent rating.  Specifically, the Veteran testified that his constant right leg pain necessitates daily narcotic pain medication.  The Veteran further testified that since March 26, 2012, he has required lumbar epidural every three months, without which he cannot walk and loses leg function.  The Veteran's medical records corroborate the his reported treatments.  See, e.g., Private treatment records (March 26, 2012).  In August 2013, a VA examiner characterized the Veteran's radiculopathy as moderate.

Significantly, the Court has held that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012). Here, Diagnostic Code 8520 does not take into account the ameliorative effects of medication.  The Veteran testified, in pertinent part, that without the daily narcotic pain medication and regular epidurals, his pain would be far more severe and he would not be able to use his right leg.

Having carefully considered the lay and medical evidence of record, the Board finds that the Veteran's right radiculopathy of the sciatic nerve has most nearly approximated the criteria for a 40 percent rating since March 26, 2012, the date of his first lumbar epidural and daily narcotic regimen.  Indeed, while the August 2013 VA examiner characterized the Veteran's radiculopathy as moderate, which warrants a 30 percent, the Board finds that absent the ameliorative effects of his medication, the Veteran's radiculopathy would more nearly approximate moderately severe paralysis of the sciatic nerve, which warrants a 40 percent rating.  Accordingly, the Board finds that from March 23, 2012, a 40 percent rating for radiculopathy of the right sciatic nerve is warranted.  As the Veteran testified that such would satisfy his appeal in full, and that he does not seek an increased rating prior to that time, the Board need not further address the Veteran's claim.  See Board Hearing Transcript, 11, 13 (January 2017).  

TDIU

The Veteran seeks entitlement to a TDIU rating due solely to his service-connected back disability.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

As to the Veteran's education, while he has completed approximately two years of college, a VA counselor determined that the Veteran's lack of education is a serious employment handicap.  See VA Counseling Record, Narrative Report (January 7, 2009).

As to the Veteran's occupational experience, his military occupational specialty related to traffic management and transportation.  The Veteran has been unemployed since.  See, e.g., Board Hearing Transcript (January 2017).  

As to functional impairment associated with the service-connected back disability, a VA vocational counselor determined that the Veteran's back disability results in limitations in all activities.  See VA Counseling Record, Narrative Report (January 7, 2009).  Indeed, the evidence shows that the Veteran's service-connected back disability causes severe, constant pain and limits his ability to move and sit or stand for prolonged periods of time.  See, e.g., VA examination (May 2011) (noting that the Veteran cannot stand longer than five minutes and suffers back spasms, decreased motion, paresthesia, fatigue, and weakness).  VA modified the Veteran's home so he can perform activities of daily living such as bathing and preparing food.  Significantly, VA's Vocational Rehabilitation and Employment program determined that, despite employment accommodations and home adaptions, the Veteran's vocational goals are not feasible as he has been unable to work due to his service-connected back disability as well as the heavy pain medication he takes.  See VRE, Rehabilitation Closure Statement (November 2, 2010).  After resolving any doubt in the Veteran's favor, the Board finds that his service-connected back disability has precluded employment consistent with his education and occupational experience throughout the pendency of the appeal.

The Board finds that the Veteran meets the schedular requirements for a TDIU rating from June 23, 2014.  For purposes of the schedular requirements of a TDIU rating, VA considers the combined evaluation of the Veteran's service-connected back and right radiculopathy of the sciatic nerve as a single disability as they share a common etiology.  See  38 C.F.R. 4.16 (a).  Accordingly, from June 23, 2104, the Veteran has been in receipt of separate 40 present ratings for the back and radiculopathy, which result in a combined 60 rating, and thus, satisfy the schedular requirements for that period of the appeal.  Prior to June 23, 2014, the Veteran's back and radiculopathy resulted, at most, in a combined 50 percent rating (from March 26, 2012, to June 22, 2014).  Thus, he did not satisfy the schedular requirements for that period of the appeal.

In sum, the Board finds that from June 23, 2014, a TDIU rating based solely upon the Veteran's service-connected back disability is warranted.

SMC

Based on the Board's award of a TDIU due to the Veteran's back disability herein, the issue of entitlement to special monthly compensation (SMC) at the housebound rate has been raised.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria).

SMC provided by 38 U.S.C. 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350(i).

From June 23, 2014, the Veteran was in receipt of a TDIU rating due to his back disability and an additional 70 percent rating for PTSD.  As the back disability and PTSD are separate and distinct disabilities and involve different anatomical segments or bodily systems, SMC at the housebound rate is warranted from June 23, 2014.


ORDER

The appeal as to entitlement to a rating for the back disability in excess of 10 percent prior to May 13, 2009, and in excess of 20 percent prior to June 23, 2014, is dismissed.

The appeal as to entitlement to a rating for right radiculopathy of the sciatic nerve in excess of 10 percent from March 5, 2010, to March 26, 2012, is dismissed.

Subject to the law and regulations governing payment of monetary benefits, during the period from June 23, 2014, a 40 percent rating, but not higher, for the Veteran's back disability is granted.

Subject to the law and regulations governing payment of monetary benefits, during the period from March 26, 2012, a 40 percent rating, but not higher, for the Veteran's right radiculopathy of the sciatic nerve is granted.

Subject to the law and regulations governing payment of monetary benefits, during the period from June 23, 2014, a schedular TDIU is granted.

Subject to the law and regulations governing payment of monetary benefits, from June 23, 2014, SMC at the housebound rate is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Prior to June 23, 2014, the Veteran's back disability does not meet the schedular criteria for a TDIU.  In this regard, the combined rating of his back and radiculopathy disabilities is, at most 50 percent.  As the above-discussed evidence indicates that his back disability impaired his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience, the Board finds that his claim must be referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the appeal to the Director of VA's Compensation and Pension Service for a determination in the first instance as to whether the assignment of a TDIU due to the service-connected back disability on an extraschedular basis is warranted during the period prior to June 23, 2014.

2.  Then, readjudicate the appeal.  If the benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


